It appears that the note was delivered to the Hunter Crucible Steel Company, under an agreement which the company never complied *651with. Subsequently the company indorsed the note to the bank to secure a pre-existing debt.
Attorneys — C. S. Bentley for Clark; Baker, Hostetler & Sidlo for Bank; all of Cleveland.
The judgment of the Common Pleas in favor of the Bank was affirmed by the Court of Appeals.
Clark in the Supreme Court contends:
1. That after a defective title in the Steel Company was shown the burden of proof was upon the bank to show that it was a holder in due course.
2. The court erred in its charge to the jury.